DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaoji et al. (US 11,424,993 B1; hereafter Chaoji) in view of Hermoni et al. (US 10,764,150 B1; hereafter Hermoni).



With respect to claim 1, Chaoji discloses a thin edge networking router device (100, 159, 171 devices & System in FIG. 1; column 6, lines 40-60) for identifying a software application (column 5, lines 40-65, see the spyware or advertising program), comprising: 
a packet collector configured to receive packet data (135A in FIG. 1; column 8, lines 30-55); and 
a model (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8) configured to: 
identify the software application using the received packet data (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8); and 

Chaoji does not disclose calculate a probability that the model correctly identified the software application.

Hermoni discloses calculate a probability that the model correctly identified the software application (102, 104, 106, 108 in FIG. 1; see the confidence level).

Hermoni teaches the benefit of stronger network security by evolving to the changing network environment (column 2, lines 1-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model and a confidence measure of the model as taught by Hermoni in the network device and system of Chaoji to produce an expected result.

With respect to claim 2, Chaoji further discloses wherein the thin edge networking routing device is configured to receive the model from a cloud entity (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8).


With respect to claim 3, Chaoji does not disclose wherein the thin edge networking routing device is configured to request a new version of the model in response to the probability that the model correctly identified the software application reaching a threshold.

Hermoni discloses wherein the thin edge networking routing device is configured to request a new version of the model in response to the probability that the model correctly identified the software application reaching a threshold (402, 4040, 406, 408, 410, 412, 414, 416, 418 of FIG. 4A).

Hermoni teaches the benefit of stronger network security by evolving to the changing network environment (column 2, lines 1-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model and a confidence measure of the model as taught by Hermoni in the network device and system of Chaoji to produce an expected result.

With respect to claim 4, Chaoji does not disclose wherein the packet collector is configured to transmit the packet data, wherein the packet data is used to train the new version of the model.

Hermoni discloses wherein the packet collector is configured to transmit the packet data, wherein the packet data is used to train the new version of the model  (402, 4040, 406, 408, 410, 412, 414, 416, 418 of FIG. 4A).

Hermoni teaches the benefit of stronger network security by evolving to the changing network environment (column 2, lines 1-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model and a confidence measure of the model as taught by Hermoni in the network device and system of Chaoji to produce an expected result.

With respect to claim 5, Chaoji further discloses wherein the model is configured to use a decision tree to identify the software application (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8; column 5, lines 30-55, see the CART model). 

With respect to claim 6, Chaoji further discloses wherein the model is configured to use at least one of a source port or a destination port to identify the software application (column 4, lines 20-40, see the network ports). 


With respect to claim 7, Chaoji discloses a thin edge networking router device (100, 159, 171 devices & System in FIG. 1; column 6, lines 40-60) for identifying a software application (column 5, lines 40-65, see the spyware or advertising program), comprising: 
a packet collector configured to receive packet data (135A in FIG. 1; column 8, lines 30-55); and 
a model (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8) configured to: 
identify the software application (column 5, lines 40-65, see the spyware or advertising program) using the received packet data; 
generate a command (column 9, lines 10-30, see the action of providing a warning) in response to identifying the software application (column 5, lines 40-65, see the spyware or advertising program);  

Chaoji does not disclose calculate a probability that the model correctly identified the software application.

Hermoni discloses calculate a probability that the model correctly identified the software application (102, 104, 106, 108 in FIG. 1; see the confidence level).


Hermoni teaches the benefit of stronger network security by evolving to the changing network environment (column 2, lines 1-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model and a confidence measure of the model as taught by Hermoni in the network device and system of Chaoji to produce an expected result.

With respect to claim 8, Chaoji further discloses wherein the thin edge networking router device (100, 159, 171 devices & System in FIG. 1; column 6, lines 40-60) is configured to receive the model (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8) in response to the model completing training (column 3, lines 1-25, see the distribution by region of completed models).



With respect to claim 17, Chaoji discloses a system (100, System in FIG. 1; column 6, lines 40-60) for identifying a software application (column 5, lines 40-65, see the spyware or advertising program), comprising: 
a cloud entity (175, 176 of FIG. 1) configured to train a model (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8) using packet sample data; and 
a thin edge networking router device (159, 171 devices in FIG. 1; column 6, lines 40-60) configured to: 
receive the model (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8) from the cloud entity; 
receive packet data (135A in FIG. 1; column 8, lines 30-55); 
identify the software application (column 5, lines 40-65, see the spyware or advertising program) using the received packet data and the received model (column 9, lines 1-10; 807, 810, 813, 816 of FIG. 8);
 
Chaoji does not disclose calculate a probability that the model correctly identified the software application.

Hermoni discloses calculate a probability that the model correctly identified the software application (102, 104, 106, 108 in FIG. 1; see the confidence level).

Hermoni teaches the benefit of stronger network security by evolving to the changing network environment (column 2, lines 1-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the model and a confidence measure of the model as taught by Hermoni in the network device and system of Chaoji to produce an expected result.

With respect to claim 18, Chaoji further discloses wherein the packet sample data is collected from a number of edge devices (110A, 110B in FIG. 1).

With respect to claim 19, Chaoji further discloses wherein the model is configured to assign the software application to one or more categories (column 10, lines 45-60, see the categories VC1, VC2). 


Claims 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaoji in view of Hermoni and further in view of Wei (US 10,880,206 B2).

With respect to claim 9, Chaoji does not disclose wherein the command prioritizes the software application.

Wei discloses wherein the command prioritizes the software application (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.

With respect to claim 10, Chaoji does not disclose wherein the software application receives network resources in response to the command prioritizing the software application.

Wei discloses wherein the software application receives network resources in response to the command prioritizing the software application (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.


With respect to claim 11, Chaoji does not disclose wherein the software application receives one or more of increased network bandwidth, increased link quality, or increased number of links in response to the command prioritizing the software application.

Wei discloses wherein the software application receives one or more of increased network bandwidth, increased link quality, or increased number of links in response to the command prioritizing the software application (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.

With respect to claim 12, Chaoji does not disclose wherein the command restricts the software application. 

Wei discloses wherein the command restricts the software application (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.


With respect to claim 13, Chaoji does not disclose wherein the command limits network bandwidth allocated to the software application.

Wei discloses wherein the command limits network bandwidth allocated to the software application (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.


With respect to claim 14, Chaoji does not disclose wherein the command directs the software application to a particular network.

Wei discloses wherein the command directs the software application to a particular network (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.


With respect to claim 15, Chaoji does not disclose wherein increased quality of service (QoS) is provided in the particular network.

Wei discloses wherein increased quality of service (QoS) is provided in the particular network (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.

With respect to claim 16, Chaoji does not disclose wherein decreased quality of service (QoS) is provided in the particular network.

Wei discloses wherein decreased quality of service (QoS) is provided in the particular network (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.

With respect to claim 20, Chaoji does not disclose wherein network resources allocated to the software application can increase or decrease in response to the one or more categories the model assigns the software application to.


Wei discloses wherein network resources allocated to the software application can increase or decrease in response to the one or more categories the model assigns the software application to (565, 570, 575, 590, 580 in FIG. 5B; 810, 815, 820, 825, 835, 840 in FIG. 8; column 25, lines 1-20; column 21, lines 35-65).

Wei teaches the benefit of improved network utilization by adapting data flows to low-latency and high-reliability links (column 2, lines 1-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modifying of network path/priority as taught by Wei in the device and system of Chaoji to produce an expected result.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 29, 2022